Citation Nr: 1229029	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease. 

2. Entitlement to an initial disability rating in excess of 10 percent for left knee instability. 

3. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee. 

4. Entitlement to an initial disability rating in excess of 40 percent for myofascial strain of the paraspinal muscles of the back. 

5. Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU) for the interval from February 15, 2001, through January 27, 2008. 

6. Entitlement to service connection for hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4, and facet joints at L4-L5, including as secondary to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part denied an increased evaluation for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease, rated 20 percent disabling. 

The Board in an April 2007 decision in pertinent part denied an increased evaluation for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease, rated 20 percent disabling. However, the United States Court of Appeals for Veterans Claims (Court) by a May 2008 Order approved a Joint Motion for Remand (May 2008 Joint Motion) vacating that Board decision including as to the issue of increased rating for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease. The Board in August 2008 issued a remand consistent with the directives of the May 2008 Joint Motion. 
 
The appeal also arises from an April 2010 decision of the Appeals Management Center (AMC) in Washington, DC, granting service connection for left knee instability and assigning a 10 percent initial evaluation for that disorder effective from February 3, 2009; and granting service connection for right knee degenerative joint disease and assigning a 10 percent initial evaluation for that disorder effective from January 15, 2001. The appeal also arises from a May 2010 decision of the AMC granting service connection for myofascial pain syndrome of the paraspinal muscles of the back and assigning a 10 percent initial rating for that disorder effective from February 15, 2001. The AMC by the May 2010 decision also corrected the assigned effective date for service connection for right knee degenerative joint disease to February 15, 2001. 

The Board in a May 2011 decision and remand remanded claims for higher initial ratings for left knee instability, right knee arthritis, and myofascial strain of the paraspinal muscles of the back, with the Board taking limited jurisdiction of those issues for the purpose of requiring the RO to issue a statement of the case (SOC) responsive to an August 2010 submission which the Board construed as a notice of disagreement with the initial ratings assigned by the AMC's April 2010 and May 2010 decisions. See 38 C.F.R. § 19.26 (2011); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). The Board also then recognized the implicated claim for TDIU including due to the service-connected disabilities the subject of appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when the issue incapacity for substantially gainful employment due to claimed disabilities is raised by the record).

The Board also in May 2011 remanded the appealed claim (with the appeal then already perfected and properly before the Board) for an increased rating for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease.

The Board also in May 2011 denied the claim for service connection for hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4, and facet joints at L4-L5. However, the Veteran appealed that denial and the Court by a March 2012 Order approved a Joint Motion for Remand (March 2012 Joint Motion) vacating that Board denial and remanding the case for action consistent with the March 2012 Joint Motion. 

 The RO in Milwaukee, Wisconsin, issued a SSOC in December 2011 denying an increased rating from the 20 percent assigned for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease.

The RO in Milwaukee, Wisconsin, also issued a SOC in December 2011 confirming the 10 percent initial ratings already assigned for left knee instability and right knee arthritis. However, by a December 2011 rating action that RO granted a 40 percent initial rating for myofascial strain of the paraspinal muscles of the back effective from the February 15, 2001, the effective date of service connection for that disability. Also by that December 2011 rating action the RO granted TDIU effective from January 28, 2008. 

The Veteran by a VA Form 9 submitted in December 2011 perfected his appeal of his claims for higher initial ratings for left knee instability, right knee arthritis, and myofascial strain of the paraspinal muscles of the back, and for TDIU. Because the Veteran has only been granted TDIU effective from January 28, 2008, but his appealed increased rating claims giving rise to the TDIU claim date as far back as February 15, 2001, there remains included as an issue for the Board's appellate consider entitlement to TDIU for the interval from February 15, 2001, through January 27, 2008. 

The Veteran provided testimony before an RO hearing officer in June 2003. A transcript of that hearing is associated with the claims file. By a signed November 2011 submission the Veteran withdrew a prior request for a Board videoconference hearing. 

The RO in Milwaukee, Wisconsin, currently has jurisdiction over the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded additional VA examinations following the Board's remand of the case in May 2010. An August 2011 VA examination for compensation purposes addressed the Veteran's disability rating claims for the knees, and a September 2011 VA examination for compensation purposes by the same examiner addressed his back disabilities including myofascial pain syndrome of the paraspinal muscles of the back. 

The VA examiner for the August 2011 and September 2011 VA examinations of the knees and the back informed that the claims file was not available for review for these examinations, but that the examiner reviewed prior VA examination and treatment records as contained within the Veteran's VA electronic medical records folder. Necessarily, records contained within the claims file but not associated with the Veteran's VA electronic medical records folder were not available for the examiner's review for these examinations. 

Also in August 2011, the RO obtained and associated with the claims file records underlying a Social Security Administration (SSA) award of disability benefits. These records submitted into the file in the form of a CD ROM disc. Hard (paper) copies of these records were not printed out for association with the claims file. 

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining SSA records only when relevant. The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them. However, the Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321. The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id. 

In this case, the Board already determined that the SSA records were relevant when it requested them in its May 2011 remand, and the RO obtained them and associated them with the claims file. Further, the Board has reviewed these records as contained on the CD ROM and has found that they do in fact contain medical records of potential relevance to medical evaluation of the Veteran's claimed disabilities the subject of appeal. 

The VA examiner for the August 2011 and September 2011 VA examinations thus not only did not have the benefit of review of other records within the claims file including the Veteran's statements and testimony in furtherance of his claims, but also did not have the benefit of review of the SSA records. The August 2011 and September 2011 examination findings are thus of limited usefulness because they were inadequately informed by past medical history and available medical records. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). The case accordingly must be returned to the RO for addendum opinions or new examinations, with the examiner in either scenario reviewing the entire record. 

Upon such remand, the SSA records should be printed out and associated with the claims file, so that the VA examiner may review them. 

The March 2011 Joint Motion found the Board's May 2011 decision deficient because the Veteran was afforded a VA examination in February 2009 addressing medical issues including whether the Veteran's claimed low back disorder was caused or aggravated by his service-connected left knee disability, but that examiner failed to address whether the low back disorder was caused or aggravated by the Veteran's subsequently service connected right knee disability, or by other service-connected disabilities, pursuant to 38 C.F.R. § 3.310, citing Barr as to the necessity of providing an adequate VA examination once one is afforded the Veteran. Accordingly, a new examination addressing the claimed hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4, and facet joints at L4-L5, must again be afforded the Veteran. A new examination is necessitated for this purposes based on the instructions of the March 2012 Joint Motion.

Because the VA examiner who provided examinations of the knees and back in August and September of 2011 already considered those claims, the Board believes it worthwhile to return the claims file to her for addendum opinions as to the increased rating claims. To do otherwise would only serve to thwart development already undertaken. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim. Associate any records or response received with the claims file, and undertake any reasonable indicated development.

2. Print hard (printed paper) copies of the SSA records contained in CD ROM form within the claims file, and associate these hard copies with the claims file. 

3. Thereafter, return the case to the VA examiner who conducted the VA examinations for compensation purposes in August 2011 and September 2011 addressing the Veteran's knees and back. The examiner must be provided the entire claims file for review for the addendum report, and the report should reflect that the examiner reviewed the claims file. The examiner should make such revisions to findings and conclusions as may be warranted by her review of the claims file. 

4. Thereafter, afford the Veteran an examination by a physician with specialist knowledge in disabilities of the spine, to address questions as to the nature and etiology of the Veteran's claimed hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4, and facet joints at L4-L5. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following: 

a. The examiner must opine whether it is at-least-as-likely-as-not that the Veteran's claimed hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4, and facet joints at L4-L5, was caused or aggravated (permanently increased in severity) by any of the Veteran's service-connected disabilities, inclusive of his disabilities of the knees, his arthritis of the left great toe, his myofascial strain of the paraspinal muscles of the back, and his scar of the right foot. In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, inclusive of the Veteran's own assertions and other lay evidence. The examiner is advised in this regard that the prior examination in February 2009 addressing the Veteran's claimed low back disorder has been found to be inadequate based on its failure to address questions of causation or aggravation by all the Veteran's service-connected disabilities. 

b. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

d. If the VA examiner who conducted the VA examinations for compensation purposes in August 2011 and September 2011 addressing the Veteran's disorders of the knees and back is unavailable or otherwise fails to provided the requested addendum report, then the examiner must also answer questions e, f, and g, addressing the nature and severity of the Veteran's claimed left and right knee disabilities, and myofascial pain syndrome of the paraspinal muscles of the back. Any necessary tests and studies should be conducted and the test findings reflected on the examination report. The examiner should do the following: 

e. (conditional pursuant to instruction d.) The examiner should provide a report reflecting complete evaluation of the disabilities presented for each knee, and complete evaluation of the Veteran's myofascial pain syndrome of the paraspinal muscles. This should reflect review of all the evidence of record, including past treatment and examination records, other submitted statements or evidence including lay statements and current findings. 

f. (conditional pursuant to instruction d.) The examiner must provide findings addressing the severity of each disability indentified for each knee, including range of motion in flexion and extension, and any subluxation or lateral instability. The examiner should also address functional loss due to pain on undertaking motion, weakened movement, fatigability, and incoordination. 

g. (conditional pursuant to instruction d.) The examiner must also address impacts of each of these disabilities on work and work-like functioning. 

h. Again, the examiner must provide a complete rationale for all conclusions drawn and opinions expressed. If the examiner cannot provide any requested finding or opinion, then the examiner must provide a complete explanation why this is so. 

5. Thereafter, readjudicate the remanded claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


